Citation Nr: 1729074	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-04 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating greater than 30 percent prior to December 7, 2010, and greater than 70 percent from December 7, 2010, for the service-connected disability of posttraumatic stress disorder (PTSD) with major depressive disorder and nightmare disorder (previously evaluated as adjustment disorder with anxiety under DC 9440).

2.  Entitlement to a rating greater than 10 percent for the service-connected disability of left shoulder tendonitis.

3.  Entitlement to a rating greater than 10 percent for the service-connected disability of right shoulder tendonitis.

4.  Entitlement to a rating greater than 10 percent for the service-connected disability of lumbosacral strain.

5.  Entitlement to a rating greater than 10 percent for the service-connected disability of cervical strain.

6.  Entitlement to a rating greater than 10 percent for the service-connected disability of loss of skin sensation.

7.  Entitlement to a compensable rating for the service-connected disability of temporomandibular joint disorder.

8.  Entitlement to service connection for status post trauma, teeth number 2, 8, 18, 19, 25, and 31.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to January 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, and an August 2012 rating decision by the Seattle VA RO.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The issue of entitlement to service connection for cognitive disorder not otherwise specified associated with traumatic brain injury (TBI) has been raised by the record in a November 2011 VA examination report relating to PTSD, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.


REMAND

On the VA Form 9 filed in December 2010, the Veteran indicated that she did not wish to schedule a Board hearing.  In a subsequent statement of March 2011, however, the Veteran requested a Board of Veterans' Appeals hearing at a local office.  To date, no hearing has been scheduled.  The Veteran must be afforded an opportunity to appear at a hearing before the Board.  See 38 C.F.R. §§ 20.700(a), 20.704(a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with the docket number of the case.  The notification of the hearing must be sent to the most recent address of record of the Veteran and the Veteran's representative.  Place a copy of the notification letter in the claims file.

The appellant and her representative the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







